Name: Council Decision 2013/34/CFSP of 17Ã January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  defence;  Africa
 Date Published: 2013-01-18; 2018-06-29

 18.1.2013 EN Official Journal of the European Union L 14/19 COUNCIL DECISION 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 July 2012, the Council recognised that the dramatic changes in Mali required a review of the actions the Union should undertake in order to support the restoration of democratic government and the rule of law throughout the territory of Mali. It requested the High Representative of the Union for Foreign Affairs and Security Policy (HR) and the Commission to make concrete proposals for Union action in a number of areas to respond to the changing situation. (2) By letter dated 18 September 2012, the President of the Republic of Mali requested Union support with a view to restoring the Malian territorial integrity. (3) In its Resolution 2071 (2012) on the situation in Mali, adopted on 12 October 2012, the United Nations Security Council, while expressing its grave concern about the consequences of instability in the north of Mali on the region and beyond, and stressing the need to respond swiftly in order to preserve stability across the Sahel region, invited international partners, including the Union, to provide assistance, expertise, training and capacity-building support to the Malian army and security forces. (4) In its conclusions of 15 October 2012, the Council requested that work on planning a possible Common Security and Defence Policy (CSDP) military mission be pursued and extended as a matter of urgency, in particular by developing a crisis management concept relating to the reorganisation and training of the Malian defence forces, taking account of the conditions necessary for the success of any such mission, which include the full support of the Malian authorities and the definition of an exit strategy. (5) In its conclusions of 19 November 2012, the Council welcomed the presentation of the Crisis Management Concept by the HR and called on the relevant groups to examine it as a matter of urgency so that it could be approved by the Council in December 2012. (6) On 10 December 2012, the Council approved a Crisis Management Concept on a possible military CSDP training mission in Mali. The Council emphasised that a mission in Mali would be an essential element in the Unions comprehensive approach as elaborated in the Strategy for Security and Development in the Sahel. (7) By letter dated 24 December 2012, the President of the Republic of Mali addressed an invitation letter to the HR welcoming the deployment of an EU military training mission in Mali. (8) The Political and Security Committee (PSC) should exercise, under the responsibility of the Council and of the HR, political control over the Union military mission, provide it with strategic direction and take the relevant decisions in accordance with the third paragraph of Article 38 of the Treaty on European Union (TEU). (9) It is necessary to negotiate and conclude international agreements relating to the status of EU units and personnel and to the participation of third States in Union missions. (10) The operational expenditure arising from this Decision, which has military or defence implications, should be borne by the Member States pursuant to Article 41(2) TEU and in accordance with Council Decision 2011/871/CFSP of 19 December 2011 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (1). (11) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the TEU and to the Treaty on the Functioning of the European Union (TFEU), Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The Union shall conduct a military training mission (EUTM Mali), to provide, in the South of Mali, military and training advice to the Malian Armed Forces (MAF) operating under the control of legitimate civilian authorities, in order to contribute to the restoration of their military capacity with a view to enabling them to conduct military operations aiming at restoring Malian territorial integrity and reducing the threat posed by terrorist groups. EUTM Mali shall not be involved in combat operations. 2. The objective of EUTM Mali shall be to respond to the operational needs of the MAF through the provision of: (a) training support for the benefit of the MAF; (b) training and advice on command and control, logistical chain and human resources, as well as training on International Humanitarian Law, protection of civilians and human rights. 3. EUTM Mali shall aim at strengthening conditions for proper political control by legitimate civilian authorities of the MAF. 4. The activities of EUTM Mali shall be conducted in close coordination with other actors involved in the support to the MAF, in particular the United Nations (UN) and the Economic Community of West African States (ECOWAS). Article 2 Appointment of the EU Mission Commander 1. Brigadier General FranÃ §ois LECOINTRE is hereby appointed EU Mission Commander. 2. The EU Mission Commander shall exercise the functions of EU Operation Commander and EU Force Commander. Article 3 Designation of the Mission Headquarters 1. The Mission Headquarters of EUTM Mali shall be located in Mali. It shall perform the functions of both Operational Headquarters and Force Headquarters. 2. The Mission Headquarters shall include a support cell in Brussels. Article 4 Planning and launch of EUTM Mali The Decision to launch EUTM Mali shall be adopted by the Council following approval of the Mission Plan and of the Rules of Engagement. Article 5 Political control and strategic direction 1. Under the responsibility of the Council and of the HR, the PSC shall exercise the political control and strategic direction of EUTM Mali. The Council hereby authorises the PSC to take the relevant decisions in accordance with Article 38 TEU. This authorisation shall include the powers to amend the planning documents, including the Mission Plan, and the Chain of Command. It shall also include the powers to take decisions on the appointment of the subsequent EU Mission Commanders. The powers of decision with respect to the objectives and termination of EUTM Mali shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall, at regular intervals, receive reports from the chairman of the EU Military Committee (EUMC) regarding the conduct of EUTM Mali. The PSC may invite the EU Mission Commander to its meetings, as appropriate. Article 6 Military direction 1. The EUMC shall monitor the proper execution of EUTM Mali conducted under the responsibility of the EU Mission Commander. 2. The EUMC shall, at regular intervals, receive reports from the EU Mission Commander. It may invite the EU Mission Commander to its meetings, as appropriate. 3. The chairman of the EUMC shall act as the primary point of contact with the EU Mission Commander. Article 7 Consistency of the Unions response and coordination 1. The HR shall ensure the implementation of this Decision and its consistency with the Unions external action as a whole, including the Unions development programmes. 2. Without prejudice to the chain of command, the EU Mission Commander shall receive local political guidance from the Head of the Union Delegation in Bamako in close coordination with the EU coordinator for Sahel. 3. EUTM Mali shall coordinate with Union CSDP mission in Niger (EUCAP SAHEL Niger) with a view to exploring possible synergies. 4. EUTM Mali shall coordinate its activities with Member States bilateral activities in Mali, as well as with other international actors in the region, in particular the UN, the African Union (AU), ECOWAS and bilateral actors including the United States and Canada, and with key regional actors. Article 8 Participation of third States 1. Without prejudice to the decision-making autonomy of the Union and its single institutional framework, and in accordance with the relevant guidelines of the European Council, third States may be invited to participate in EUTM Mali. 2. The Council hereby authorises the PSC to invite third States to offer contributions and to take the relevant decisions on acceptance of the proposed contributions, upon the recommendation of the EU Mission Commander and the EUMC. 3. Detailed arrangements regarding the participation of third States shall be covered by agreements concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 TFEU. Where the Union and a third State have concluded an agreement establishing a framework for the latters participation in crisis management missions of the Union, the provisions of such an agreement shall apply in the context of EUTM Mali. 4. Third States making significant military contributions to EUTM Mali shall have the same rights and obligations in terms of the day-to-day management of EUTM Mali as Member States taking part in EUTM Mali. 5. The Council hereby authorises the PSC to take relevant decisions on the setting-up of a Committee of Contributors, should third States make significant military contributions. Article 9 Status of EU-led personnel The status of EU-led units and personnel, including the privileges, immunities and further guarantees necessary for the fulfilment and smooth functioning of their mission, shall be the subject of an agreement concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 TFEU. Article 10 Financial arrangements 1. The common costs of EUTM Mali shall be administered in accordance with Decision 2011/871/CFSP. 2. The financial reference amount for the common costs of EUTM Mali shall be EUR 12,3 million. The percentage of the reference amount referred to in Article 25(1) of Decision 2011/871/CFSP shall be 50 %, and the percentage for commitment referred to in Article 32(3) of Decision 2011/871/CFSP shall be 70 %. Article 11 Release of information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of EUTM Mali, EU classified information generated for the purposes of EUTM Mali, in accordance with Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2): (a) up to the level provided in the applicable security of information agreements concluded between the Union and the third State concerned; or (b) up to the CONFIDENTIEL UE/EU CONFIDENTIAL level in other cases. 2. The HR shall also be authorised to release to the UN and ECOWAS in accordance with the operational needs of EUTM Mali, EU classified information up to RESTREINT UE/EU RESTRICTED level which are generated for the purposes of EUTM Mali, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the UN and ECOWAS shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information up to RESTREINT UE/EU RESTRICTED level which are generated for the purposes of EUTM Mali, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for this purpose. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to EUTM Mali and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (3). 5. The HR may delegate the powers referred to in paragraphs 1 to 4, as well as the ability to conclude the arrangements referred to in paragraphs 2 and 3 to staff of the European External Action Service and/or to the EU Mission Commander. Article 12 Entry into force and termination 1. This Decision shall enter into force on the date of its adoption. 2. The mandate of EUTM Mali shall end 15 months after the adoption of the Council Decision to launch EUTM Mali. 3. This Decision shall be repealed as from the date of closure of the Mission Headquarters in accordance with the plans approved for the termination of EUTM Mali, and without prejudice to the procedures regarding the audit and presentation of the accounts of EUTM Mali, laid down in Decision 2011/871/CFSP. Done at Brussels, 17 January 2013. For the Council The President C. ASHTON (1) OJ L 343, 23.12.2011, p. 35. (2) OJ L 141, 27.5.2011, p. 17. (3) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).